An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the
provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedur e.



                                  NO. COA14-322
                         NORTH CAROLINA COURT OF APPEALS

                                 Filed:    3 March 2015


JOHNNY L. STOUTAMIRE,
     Plaintiff

        v.                                       Mecklenburg County
                                                 No. 12 CVS 942
DANIEL BAILEY, in his individual
and official capacity as Sheriff
of Mecklenburg County, and OHIO
CASUALTY INSURANCE COMPANY,
     Defendants


     Appeal by plaintiff from order entered 18 September 2013 by

Judge Hugh B. Lewis in Mecklenburg County Superior Court.                        Heard

in the Court of Appeals 10 September 2014.


     Kennedy, Kennedy, Kennedy and Kennedy, LLP, by Harold L.
     Kennedy, III and Harvey L. Kennedy, for plaintiff-appellant.

     Womble, Carlyle, Sandridge and Rice, LLP, by Sean F. Perrin,
     for defendant-appellees.


     CALABRIA, Judge.


     Johnny L. Stoutamire (“plaintiff”) appeals from an order

granting summary judgment in an action for wrongful discharge in

favor   of   Daniel     Bailey    (“Sheriff      Bailey”)     and    Ohio    Casualty

Insurance Company (collectively, “defendants”).                   We affirm.
                                       -2-
                                  I. Background

     Beginning in October 1981, plaintiff was employed with the

Mecklenburg     County     Sheriff’s         Office     (“MCSO”).       According    to

plaintiff,      during    his    28-year          tenure,     he   received    several

outstanding      evaluations          and     certificates         of   commendation.

Plaintiff was promoted to sergeant in 2006.                   During 2007 and 2008,

plaintiff complained to upper management at the MCSO about the

policies regarding the drug tax seizure book and disposal of

arrestees’      clothing     determined            to    be    a   biohazard     risk.

Specifically, according to plaintiff, the tax seizure book was

often inaccurate and outdated, and the arrestees’ clothing, often

soiled   with    bodily    fluids,          was   being     destroyed    without    the

arrestees’ consent.

     On 21 March 2009, plaintiff was assigned as the sergeant in

charge of the Arrest Processing C shift from 7 p.m. to 7 a.m.                        As

sergeant of this shift, plaintiff was responsible for ensuring the

safety of the arrestees and monitoring deputy sheriffs to ensure

that proper procedures were followed pertaining to arrestees.

Katherine Jackson (“Jackson”) was the captain on duty.                         Vincent

Denicola   (“Denicola”)         and    Nicholas         Kittles    (“Kittles”)     were

working as deputy sheriffs during this shift, among others.

     During the early morning hours of the shift, Odell Lilly

(“Lilly”) was arrested for being intoxicated and disruptive, and
                                    -3-
detained by the MCSO.         Lilly continued his disruptive behavior

while officers attempted to process him, and he attempted to strike

plaintiff.      Plaintiff    and other MCSO deputies on     that shift

restrained Lilly in handcuffs, and Lilly was placed in a holding

cell so he would calm down, along with another detainee, around

2:57 a.m.    At approximately 3:43 a.m., Lilly kicked the holding

cell door, slipped, and fell.       A few minutes later, plaintiff and

Kittles entered Lilly’s cell, and found Lilly on the floor of the

holding cell.    Lilly was examined by a nurse at 5:40 a.m.      After

plaintiff’s shift ended, sometime after 7:00 a.m., Lilly received

medical attention for a broken arm.

     On 16 April 2009, a Chain of Command review hearing was

conducted regarding the events surrounding Lilly’s detention.       As

a result of the hearing, Sheriff Bailey terminated plaintiff’s

employment for failure to render medical aid in a timely fashion

to Lilly while he was in custody.       Jackson, Denicola, and Kittles

were also terminated by the same chain of command review board as

a result of the incident.

     Plaintiff filed a complaint on 17 January 2012, alleging,

inter alia, that Sheriff Bailey wrongfully discharged plaintiff in

violation of public policy by retaliating against plaintiff for

his complaints regarding the drug tax seizure book and destruction

of arrestee clothing.       Defendants filed an answer on 11 April 2012
                              -4-
and alleged as affirmative defenses, inter alia, that plaintiff

had failed to state a claim upon which relief could be granted and

that there were legitimate and lawful reasons for Sheriff Bailey’s

actions.

     On 17 July 2013, defendants filed a motion for summary

judgment.   After a hearing, the trial court entered an order on 18

September 2013 granting defendants’ motion for summary judgment

and dismissing the complaint.     Plaintiff appeals.

     On appeal, plaintiff argues that the trial court erred by (1)

exceeding its authority in entering summary judgment in favor of

defendants; and (2) in granting defendants’ motion for summary

judgment since genuine issues of material fact existed regarding

his wrongful discharge claim.

                        II. Standard of Review

     “Our standard of review of an appeal from summary judgment is

de novo; such judgment is appropriate only when the record shows

that ‘there is no genuine issue as to any material fact and that

any party is entitled to a judgment as a matter of law.’” In re

Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572, 576 (2008)

(citation   omitted).    “A   ‘genuine   issue’   is   one   that   can   be

maintained by substantial evidence.”       Dobson v. Harris, 352 N.C.
77, 83, 530 S.E.2d 829, 835 (2000) (citation omitted).

                    III. Findings and Evidence
                               -5-
     As an initial matter, plaintiff argues that the trial court

exceeded its authority in entering summary judgment in favor of

defendants.   Specifically, plaintiff contends that the trial court

erred by making nineteen findings of fact and by ordering the

parties to produce videotapes of the Lilly incident.

A. Findings of Fact

     Summary judgment is proper if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that any party is entitled to a judgment as

a matter of law.”     N.C. Gen. Stat. § 1A-1, Rule 56(c) (2013).

          We note that ordinarily, findings of fact and
          conclusions of law are not required in the
          determination   of   a  motion  for   summary
          judgment, and if these are made, they are
          disregarded on appeal. However, such findings
          and conclusions do not render a summary
          judgment void or voidable and may be helpful,
          if the facts are not at issue and support the
          judgment.

Carmichael v. Lively, ___ N.C. App. ___, ___, 762 S.E.2d 283, 287

(2014) (citations and quotation marks omitted).

     In the instant case, the trial court made nineteen findings

of fact regarding the Lilly incident and the Chain of Command

review hearing.     Plaintiff argues that the trial court, in doing

so, ignored all of his evidence.       However, plaintiff fails to

identify any findings that were not supported by either plaintiff’s
                                -6-
or Sheriff Bailey’s evidence.   The trial court’s findings clarify

the court’s reasoning for granting summary judgment by setting

forth the undisputed facts as well as the conclusion of law

regarding the reason for plaintiff’s termination.   Therefore, the

trial court did not err in making its findings.   This argument is

overruled.

B. Videotapes

     Plaintiff also contends that the trial court erred by ordering

the parties to produce videotapes illustrating the Lilly incident.

At the summary judgment hearing, the court addressed the issue of

the videotapes:

          THE COURT:   There was a discussion earlier
          relating to the videotape or CD relating to
          the events within the cell?

          [Defense attorney]: Yes, sir.

          THE COURT: The Plaintiff indicated that they
          objected to me viewing that; however the Court
          feels compelled to view that before it makes
          its decision. Is that on a CD-ROM?

          . . .

          [Plaintiff’s attorney]: Your Honor, there’s
          a dispute about the tape because the tape that
          they gave us a copy of, and Mr. Stoutamire has
          looked at it, he says that is not the complete
          tape. He has his own tape and a copy of the
          tape that he says is accurate, which is much
          longer than the Defendant’s[.]

          . . .
                               -7-
           [Defense attorney]:  And I can, we can use
           their tape. That’s fine.

           THE COURT: I want a copy of your tapes, then.
           . . . both tapes can be delivered to my office
           the first of next week. I’ll reserve on this
           matter until I’ve taken a look at the tapes.

           [Defense attorney]:       Yes, sir, thank you.

           [Plaintiff’s attorney]:      Okay, thank you, Your
           Honor.

      Despite plaintiff providing what he stated was an “accurate”

copy of the videotape to the trial court, plaintiff now claims

that the trial court’s viewing of the videotapes was erroneous

because   the   tapes     were   unauthenticated.      However,    because

plaintiff failed to raise any objection at the hearing regarding

the   authenticity   of   the    videotapes,   plaintiff   has   failed   to

preserve the issue for appellate review.            See N.C.R. App. P.

10(a)(1) (2013) (“In order to preserve an issue for appellate

review, a party must have presented to the trial court a timely

request, objection, or motion, stating the specific grounds for

the ruling the party desired the court to make if the specific

grounds were not apparent from the context.”). Additionally, since

plaintiff failed to raise an objection to the authenticity of the

tapes before the trial court, he cannot raise it on appeal.               See

Weil v. Herring, 207 N.C. 6, 10, 175 S.E. 836, 838 (1934) (“[T]he

law does not permit parties to swap horses between courts in order
                              -8-
to get a better mount” on appeal.).              Therefore, this argument is

without merit.

                               IV. Summary Judgment

      Plaintiff argues that the trial court erred in entering

summary judgment in favor of defendants because he contends he was

discharged in retaliation for reporting to upper management that

the   MCSO    had    engaged    in    illegal   activity,     and   therefore   he

established a prima facie cause of action for wrongful discharge.

We disagree.

      A sheriff has “the exclusive right to hire, discharge, and

supervise the employees in his office.”              N.C. Gen. Stat. § 153A-

103 (2013).     “[P]ersonnel shall supervise prisoners closely enough

to maintain safe custody and control and to be at all times

informed of the prisoners’ general health and emergency medical

needs.”      N.C. Gen. Stat. § 153A-224(a) (2013).            “When an employee

has no definite term of employment, he is an employee at will and

may be discharged without reason.”                 Gillis v. Montgomery Cty.

Sheriff’s Dep’t, 191 N.C. App. 377, 379, 663 S.E.2d 447, 449 (2008)

(citation     omitted).        “The    discharge    of   an   employee   at   will

generally does not support an action for wrongful discharge in

this state.”        Id. at 380, 663 S.E.2d at 449.        However, the Supreme

Court of North Carolina created a public policy exception to the
                               -9-
at-will employment doctrine in Coman v. Thomas Mfg. Co., Inc., 325
N.C. 172, 381 S.E.2d 445 (1989).

     In the instant case, it is undisputed that plaintiff was an

at-will employee.    However, plaintiff contends that Sheriff Bailey

terminated his employment in violation of public policy, and

therefore his case falls within the exception.      In his complaint,

plaintiff alleged Sheriff Bailey terminated his employment in

retaliation for his complaints regarding the drug tax seizure book

and disposal of arrestee clothing, which plaintiff claimed was

“illegal” activity.

     Plaintiff relies on Combs v. City Elec. Supply Co., 203 N.C.

App. 75, 690 S.E.2d 719 (2010), to support his argument.    In Combs,

the plaintiff was employed as an accounts receivable manager with

the defendant.     Id. at 77, 690 S.E.2d at 721.    In February 2003,

the plaintiff met with the head supervisor of his office to

complain about a company policy that he believed amounted to

larceny and obtaining money by false pretenses from the defendant’s

customers.   Id.    After the meeting, the plaintiff believed he was

treated differently and that the head supervisor was “trying to

get rid of [him].”    Id.   Three months later, the plaintiff received

an unsatisfactory rating on a written job performance review

prepared by the head supervisor, and his salary was reduced by

$2,000.   Id. at 78, 690 S.E.2d at 722.     In July 2003, five months
                              -10-
after the plaintiff complained about the company policy, he was

terminated from his employment.              Id.    In the plaintiff’s exit

interview, he was told that he failed to prepare the monthly bank

reconciliation report in a timely manner and failed to submit the

sales tax report correctly to the Department of Revenue.               Id.    The

plaintiff filed an action for wrongful discharge and supported his

claim by providing evidence regarding specific customer accounts,

as well as documentation of the account balances.                Id. at 81-83,

690 S.E.2d at 723-24. This Court held that because the plaintiff’s

wrongful    discharge   claim    was    based      upon   his   termination    in

retaliation for reporting that the defendant obtained money from

customers by false pretenses, his claim fell within “the very

narrow     public   policy    exception       to    the   at-will   employment

doctrine.”     Id. at 83, 690 S.E.2d at 725.              Plaintiff’s case is

distinguishable.

      In Combs, the plaintiff provided specific evidence of illegal

activity, received an unsatisfactory job performance rating and

reduction in salary, and was terminated within months of making

his complaints. Plaintiff in the instant case, however, was unable

to   provide   specific      evidence   of    illegal     activity,   received

exemplary job performance ratings, and was terminated more than a

year after his complaints. At plaintiff’s deposition, he was asked

whether he had heard of any circumstances where arrestees were not
                             -11-
reimbursed or otherwise had money improperly taken from them.

Plaintiff responded that he had “hear[d] a lot of stuff that goes

on when an arrestee has been through the system . . . [j]ust in

lingo, I’ve heard some arrestees before say, from just knowing

them on the street, they’ve taken some money from me and I’ve never

received the money back.”     Plaintiff was unable to identify any

arrestees or deputies who were involved with the alleged illegal

activity.

     Plaintiff alleged in his complaint and affidavit that he was

“blocked” from receiving awards, commendations, and a promotion in

retaliation for his complaints, yet plaintiff was unable to provide

more detail than a vague change in Sheriff Bailey’s demeanor:

            I could pretty much go to his office and we
            could talk about anything at any time. Nobody
            stopped, nobody screamed, nobody did anything.
            Once I started kind of bringing out certain
            things over in arrest processing, you know, it
            was never – we didn’t have the same – I
            wouldn’t say closeness, but we didn’t have the
            same open door policy. It just didn’t happen.

Plaintiff also received the highest rating of “exemplary” in four

out of five categories and “successful” in the fifth category of

his six-month performance evaluation from 1 July 2008 to 1 January

2009.   More importantly, this evaluation was after the time period

that plaintiff cites as the time that he complained to upper

management, but he was not terminated until after the Chain of
                               -12-
Command review of the Lilly incident in April 2009, more than one

year after his complaints.

      Although    plaintiff      contends      that     the    Lilly    incident   was

simply a pretext for his termination, Sheriff Bailey testified in

his deposition that plaintiff was terminated for failing to provide

Lilly with medical aid in a timely manner.                     Since Lilly was not

examined by a nurse until approximately two hours after he fell

and was injured, Sheriff Bailey was justified in terminating

plaintiff as a result of the Lilly incident.                    See N.C. Gen. Stat.

§ 153A-224(a) (2013).          Therefore, plaintiff is unable to connect

his allegations of retaliation to his termination.                      “[T]here must

be something more before us than mere speculation that an employee

was fired for an improper purpose.”                Salter v. E & J Healthcare,

Inc.,   155    N.C.    App.    685,    694-95,    575 S.E.2d 46,    52   (2003).

Plaintiff’s vague statements provide mere speculation, with no

evidence      beyond    his    own    statements       to     support    the   alleged

retaliation.      Therefore, there are no genuine issues of material

fact, and defendants are entitled to judgment as a matter of law.

                                     V. Conclusion

      The trial court did not err in making findings to clarify the

court’s reasoning for granting summary judgment by setting forth

the   undisputed       facts   and    reason     for    plaintiff’s      termination.

Additionally, plaintiff failed to preserve the issue regarding the
                              -13-
videotapes for appellate review when he failed to object to the

authenticity of the tape.     Finally, there were no genuine issues

of material fact regarding the Lilly incident, and plaintiff failed

to provide substantial evidence to connect his allegations of

retaliation to his termination.    Sheriff Bailey was justified in

terminating plaintiff for his failure to properly supervise Lilly

while he was in plaintiff’s care as the Arrest Processing shift

sergeant.   Therefore, the trial court did not err in granting

summary judgment in defendants’ favor, and we affirm the order of

the trial court.

     Affirmed.

     Judges ELMORE and STEPHENS concur.

     Report per Rule 30(e).